            Case 1:20-cv-01469-DLF Document 124 Filed 12/17/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

BLACK LIVES MATTER D.C., et al.,            :
                                            :
               Plaintiffs,                  :
                                            :
       v.                                   :       No. 1:20-cv-01469-DLF
                                            :
DONALD J. TRUMP, et al.                     :
                                            :
               Defendants.                  :

                                NOTICE OF APPEARANCE

       Will the Clerk of the Court will please enter the appearance of Daniel S. Crowley, Esq. as

counsel for Defendant, Thomas LoCascio, in the above-captioned case.

Dated: December 17, 2020                            Respectfully submitted,
                                                    HANNON LAW GROUP, LLP


                                                      /s/ Daniel S. Crowley
                                                    Daniel S. Crowley, Bar No. #989874
                                                    333 8th Street NE
                                                    Washington, DC 20002
                                                    Tel: (202) 232-1907
                                                    Fax: (202) 232-3704
                                                    dcrowley@hannonlawgroup.com

                                                    Attorney for Defendant Thomas LoCascio
